Title: Abigail Adams to John Adams, 30 December 1782
From: Adams, Abigail
To: Adams, John



My dearest Friend

December 30. 1782


Altho I wrote you a very long Letter no longer ago than this day week; which went under convoy of the French Fleet, I cannot omit any opportunity which presents of telling you what I know always makes you happy—that I am well that our children are so, and the rest of our Friends. Uninteresting as this is to the rest of the World; it is sweet musick to those who Love and are beloved. I know nothing which could make me happier than such an assureance from you; which I daily hope and pray for.
It is now a long time since I heard from you; the Fate of Gibralter is determined so much against my hopes that I now dispair of a speedy peace; and the Idea of seeing you is, blended with so many vissisitudes and events, with such a contingency of circumstances that I lose sight of you in the throng. I feel in a state of suspence—and am at a loss for your determination with regard to comeing to you. I am determined to be content whatever it may be, because I know it will be the result of Love; and affection. In my last I wrote you many domestick occurrences. I hope you will receive it. Some of them I feel too much Interested in, wholy to omit here. In that I mentiond to you that I was apprehensive there was a connection forming in our family, and that I felt at a loss how to conduct in it. There is setled in this Town a young Gentleman whose Father and family you knew. He was too young when you resided here to be known to you. His Name is Tyler. He studied Law with Mr. Dana upon his comeing out of colledge, but upon Mr. Danas going to congress he finished his studies with Mr. Anger. His Father died when he was a minor and left him, or there rather fell to him a handsome Estate, his Father dieing without a will and his mother insisting upon the elder Brothers giving up his right by Birth to a double portion; the Estate was equally divided. His Mother has in possession a handsome paternal Estate which fell to her by her Father. I believe she did not injure herself by her second connection. But his patrimony as he often expresses it has been his Bane, for with a disposition naturally volatile and gay; an easy address, an agreable person he became the favorite of the Gay and Fair—and dissipated that time which he should have employed in distinguishing himself in his profession; in a round of pleasure and amusements; yet not withstanding all these temptations and allurement to vice, the world accuse him not of more than Gayety and volatility. His improvements in knowledge and literature shew that he has applied a considerable share of his time to study. About 18 months ago he made an excursion to Falmouth with an intention of setling there, but his ambition and Genious could not brook a retirement like that, and he returnd and was advised by his Friends to make trial of this Town for his residence. He accordingly came, askd the opinion of the principal families here; who could not give him much encouragement. He applied to Mr. Cranch for lodgings and office, both of which he obtained there; and has conducted with great steadiness and application ever since he has resided there. Possesst with popular talants he has gained the Esteem and Buisness of the Town, which is daily encreasing. If he is steady he will shine in his profession. His disposition appears exceedingly amiable—his attractions perhaps too powerfull even to a young Lady possesst with as much apparent coldness and indifference as ever you saw in one character, and with such a reserve as has many a time awed to the greatest distance the least approach towards her. I cannot however help noticeing the very particular attention and regard of this Gentleman towards her, and that it daily becomes more pleasing to her.
I have been more particular in my Letter which I hope you will receive before this as it went a week ago; I there mentiond that he had opend his mind to me; declared his attachment, but asked for my countanence no further than he should in future merit it. He has in some measure laid a state of his affairs before me. His interest sufferd to an amazeing degree by the paper currency—and he foolishly squanderd too much of it away during the thoughtless part of his life. He is trying to purchase a Farm in Town, he meant to have purchased Mr. Borlands if it had been sold—but I rather think it will not. If he should obtain the regard of the Lady he wishes for, I suppose he would think himself authorized to address you; but at present he is in a state of suspence. I mentiond in my last that I would inclose a little poetick Scrap which attended a Heart of Ice one very cold morning this winter, and which accidentially fell into my hand; I asked him for a copy, after some hesitation he complied without an Idea of what I meant to do with it. Possibly it may draw you a moment from the depths of politicks to family Scenes, where I feel the want more than ever of your advise and direction. Merit I know will ever be the first consideration with you. This Gentleman well knows that he has no fortune to expect here, should he be admitted to a con­nection. My Letter is calld for. In haste I must conclude it with the constant assureance of my most affectionate regard. Yours ever Ever yours.

Portia

